PER CURIAM.
Defendant Joey Savoie was charged by bill of information with simple burglary in violation of La. R.S. 14:62. On March 13, 1978, the defendant pled guilty as charged. Subsequently, he was sentenced to serve six years at hard labor in the custody of the Department of Corrections. He now appeals to this Court, assigning as error the trial court’s imposition of the six year sentence.
Article 894.1 of the Code of Criminal Procedure sets forth both grounds for imposition of sentence and factors which should be accorded weight in the trial court’s determination of suspension of sentence or probation. Additionally, the article states that the “court shall state for the record the considerations taken into account and the factual basis therefor in imposing sentence.” The record in this case, including the transcription of sentencing, does not reflect that the trial court complied with this mandate to particularize the sentence to this defendant. See State v. Jackson, 360 So.2d 842 (La.1978); State v. Scarborough, 359 So.2d 982 (La.1978); State v. Sepulvado, 359 So.2d 137 (La.1978).
Accordingly, we vacate defendant’s sentence and remand the ease to the trial court with instructions to resentence defendant in accordance with law.